 


109 HR 2635 IH: To amend title 10, United States Code, to require emergency contraception to be available at all military health care treatment facilities.
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2635 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Michaud (for himself and Mr. Allen) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to require emergency contraception to be available at all military health care treatment facilities. 
 
 
1.Requirement to make available emergency contraception at all military health care treatment facilitiesSection 1074g(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(9) 
(A)Emergency contraception shall be included on the basic core formulary of the uniform formulary. 
(B)Notwithstanding paragraph (4), no prior authorization may be required for emergency contraception. Nothing in the preceding sentence may be construed as waiving any provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or any other provision of law administered by the Food and Drug Administration, including rules and orders of such Administration under such Act or other provisions of law. 
(C)In this paragraph, the term emergency contraception means a drug, drug regimen, or device that is— 
(i)approved by the Food and Drug Administration to prevent pregnancy; and 
(ii)used postcoitally.. 
 
